DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species chromeazurol S and hexadecyl-trimethyl-ammonium bromide in the reply filed on July 11, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 9, 15-28, and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaves Noguera et al., (US 2015/0056333) in view of Kosaka (US 2005/0266574).
Regarding claims 8 and 9, Chaves Noguera et al., teach a composition comprising a metal (paragraph 0020), a metal aggregation inhibitor (paragraph 0020), and a color changing agent (paragraph 0020).  Chaves Noguera et al., do not teach the metal and color changing agent at a ratio of 1:1 to 20 or 1:2 to 13.
Kosaka teaches a test strip wherein chromeazurol S (paragraph 0019) and a metal (paragraphs 0022, 0023) are utilized as a color forming complex, and are included at molar ratios ranging from 30:1 to 1:15, 15:1 to 1:10, and 3:1 to 1:4 (paragraph 0035) all of which are within the 1:1 to 20 range.  The Examiner is reading this combination as optimization which would have been obvious to one of ordinary skill in the art.  Kosaka teaches that the content of each reagent is not limited and may be determined appropriately in accordance with the amount of sample, thus one of ordinary skill in the art would have recognized that the molar ratio of metal to color changing agent can be optimized based on the amount of sample.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chaves Noguera et al., in view of Kosaka wherein the metal to color changing molar ratio ranges from 30:1 to 1:15, 15:1 to 1:10, and 3:1 to 1:4 as optimization requires only routine skill in the art.
Regarding claims 15, 17, 21, and 22, Chaves Noguera et al., teach a composition comprising HDTMA (paragraph 0020).
Regarding claim 16, Chaves Noguera et al., teach the composition comprising 0.05% iron and 37% HDTMA which is within the claimed 1:500 to 7000 range.
Regarding claim 18, Chaves Noguera et al., teach a composition comprising iron (paragraph 0020).
Regarding claims 19 and 20, Chaves Noguera et al., teach a composition comprising chromeazurol S (paragraph 0020).
Regarding claim 23, Chaves Noguera et al., teach a substrate (paragraph 0019) comprising a containment area (substrate carrier, paragraph 0020) containing a composition comprising a metal (paragraph 0020), a metal aggregation inhibitor (paragraph 0020), and a color changing agent (paragraph 0020).
Regarding claims 24-28, Kosaka teaches a substrate made from filter paper (cellulose), polyester, and nylon (paragraphs 0021, 0022).
Regarding claim 32, Chaves Noguera et al., teach a composition comprising iron (paragraph 0020).
Regarding claims 33 and 34, Chaves Noguera et al., teach a composition comprising chromeazurol S (paragraph 0020).
Regarding claims 35 and 36, Chaves Noguera et al., teach a composition comprising HDTMA (paragraph 0020).
Claim(s) 13, 14, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaves Noguera et al., (US 2015/0056333) in view of Kosaka (US 2005/0266574) as applied to claims 8 and 23 above, and further in view of Lye et al., (US 2010/0248299).
Regarding claims 13 and 14, Chaves Noguera et al., in view of Kosaka do not teach a sprayable composition comprising a liquid vehicle.
Lye et al., teach an indicating composition having a mobile phase (liquid vehicle) and a colorant (paragraph 0011, 0071) wherein the composition is sprayable (paragraph 0071).  The Examiner is reading this combination as applying a known technique to a known composition to yield predictable results which would have been obvious to one of ordinary skill in the art.  Reference to Lye et al., clearly teach that sprayable indicating compositions having a liquid vehicle are known in the art.  As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chaves Noguera et al., in view of Kosaka to provide a sprayable composition as taught by Lye et al., as applying a known technique to a known composition requires only routine skill in the art.
Regarding claim 29, Lye et al., teach a wipe as a substrate (paragraph 0073).
Regarding claim 30, Lye et al., teach lotions and/or creams as substrates (paragraph 0073).
Claim(s) 48 and 50-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaves Noguera et al., (US 2015/0056333) in view of Lye et al., (US 2010/0248299).
Regarding claims 48 and 51, Chaves Noguera et al., teach a composition comprising a metal (paragraph 0020), a metal aggregation inhibitor (paragraph 0020), and a color changing agent (paragraph 0020).  Chaves Noguera et al., do not teach the composition comprising a liquid vehicle.
Lye et al., teach an indicating composition having a mobile phase (liquid vehicle) and a colorant (paragraph 0011, 0071) wherein the composition is sprayable (paragraph 0071).  The Examiner is reading this combination as applying a known technique to a known composition to yield predictable results which would have been obvious to one of ordinary skill in the art.  Reference to Lye et al., clearly teach that sprayable indicating compositions having a liquid vehicle are known in the art.  As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chaves Noguera et al., to provide a sprayable composition as taught by Lye et al., as applying a known technique to a known composition requires only routine skill in the art.
Regarding claim 51, Chaves Noguera et al., teach the composition comprising 0.05% iron and 37% HDTMA which is within the claimed 1:500 to 7000 range.
Regarding claims 52 and 53 Chaves Noguera et al., teach a composition comprising HDTMA (paragraph 0020).
Regarding claim 54, Lye et al., teach that any effective liquid vehicle can be utilized with the composition (paragraph 0071) which includes water.
Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaves Noguera et al., (US 2015/0056333) in view of Lye et al., (US 2010/0248299) as applied to claim 48 above, and further in view of Kosaka (US 2005/0266574).
Regarding claim 50, Chaves Noguera et al., in view of Lye et al., do not teach the metal and color changing agent having molar ratio ranging from 1:1 to 15.
Kosaka teaches a test strip wherein chromeazurol S (paragraph 0019) and a metal (paragraphs 0022, 0023) are utilized as a color forming complex, and are included at molar ratios ranging from 30:1 to 1:15, 15:1 to 1:10, and 3:1 to 1:4 (paragraph 0035) all of which are within the 1:1 to 20 range.  The Examiner is reading this combination as optimization which would have been obvious to one of ordinary skill in the art.  Kosaka teaches that the content of each reagent is not limited and may be determined appropriately in accordance with the amount of sample, thus one of ordinary skill in the art would have recognized that the molar ratio of metal to color changing agent can be optimized based on the amount of sample.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chaves Noguera et al., in view of in view of Lye et al., in further view of Kosaka wherein the metal to color changing molar ratio ranges from 30:1 to 1:15, 15:1 to 1:10, and 3:1 to 1:4 as optimization requires only routine skill in the art.
Allowable Subject Matter
Claims 11, 12, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a composition comprising a metal, a metal aggregation inhibitor, and a color changing agent wherein the metal and metal aggregation inhibitor are present at a molar ratio of 1:0.5 to 7 and 1:0.5 to 30 as recited in claims 11, 12, and 49.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798